Title: To James Madison from John Taylor, 15 January 1808
From: Taylor, John
To: Madison, James



Dear Sir
Virga. port Royal Jan: 15. 1808

Although I see that you do not like my letters, yet as I like your friendship, I write again, and ask a favor or two, to shew you that I do not feel an atom of that little sensation, which sometimes lurks in the bosoms of the best friends, who happen to differ, even in speculative subjects.  Indeed, I cannot persuade myself that we do differ; for I believe that the government are pursueing negociating, and not war measures.  I ask myself these questions.  Does Thomas Jefferson think an army of 32000 men, less dangerous than an English invasion?  Does he think our carrying trade, beneficial to a few capitalists only, a sufficient recompence for ingrafting a perpetual funding system on our policy?  Does he think that commercial wars, carried on by loaning, which have reduced England to wretchedness, will endow America with happiness?  And I conclude, that, though candour is unquestionably a private, running may be a publick virtue.
Inclosed is a letter to the Secretary of the agricultural society in phia. which I wish very much to go safe, and therefore ask the favor of you to get a member from the city to inclose it to him.  It is left open, because I think it relates to a subject, in which your part of our country is deeply interested; for your perusal.  Having read the memoir if you choose it, be so good as to seal the letter.  I wish I could get you here, that I might shew you the projects I am pursueing in agriculture.  None of them are on a small scale.
Why will you not send me the pamphlet you promised, written by your brother?  I claim your promise.
Not wishing to trouble the president with an unnecessary letter, will you do me the favor to tell him, "that I received his, that my relation Mr: Martin has exchanged his mechanical temper for wealth and indolence, that I have already notified him of the request, that as he lives 35 miles from me, I must wait for good weather to see him, but that it shall not be deferred beyond this month, and that, if a proper workman can be procured to execute it, I hope to get the machine he wants.  The result shall be communicated to him, when it is ascertained.”
Take care of the commonwealth.  Remember that you may create more dangerous enemies for it, than the British, and that it has deeper interests, than the carrying trade.  May the God of peace, and not the Lord of hosts, inspire you!  Farewell, yours affl.

John Taylor

